—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered August 4, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The alleged defamatory statements were made by the defendant while acting in the discharge of her duties within the scope of her employment. Accordingly, the plaintiff was
*519required to serve a notice of claim prior to commencement of the action, and her failure to do so justified dismissal of the action (see, Education Law § 3813 [2]; Agins v Darmstadter, 153 AD2d 600). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.